Name: 2007/456/EC: Council Decision of 18 June 2007 adjusting the allowances provided for in Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  labour market;  executive power and public service;  defence
 Date Published: 2007-07-03

 3.7.2007 EN Official Journal of the European Union L 173/27 COUNCIL DECISION of 18 June 2007 adjusting the allowances provided for in Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2007/456/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to Decision 2003/479/EC (1), and in particular Article 15 thereof, Whereas: (1) Article 15(7) of Decision 2003/479/EC provides that the daily and monthly allowances are to be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Community officials in Brussels and Luxembourg. (2) Council Regulation (EC, Euratom) No 1895/2006 of 19 December 2006 adjusting with effect from 1 July 2006 the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto (2), adopted an adjustment of 2,3 % to the remuneration and pensions of Community officials, HAS DECIDED AS FOLLOWS: Article 1 Article 15(1) of Decision 2003/479/EC is hereby amended as follows: (a) in paragraph 1, the amounts EUR 28,78 and EUR 115,09 shall be replaced by EUR 29,44 and EUR 117,74 respectively; (b) in paragraph 2, the table shall be replaced by the following: Distance between place of recruitment and place of secondment (in km) Amount in EUR 0-150 0 > 150 75,68 > 300 134,54 > 500 218,65 > 800 353,20 > 1 300 555,03 > 2 000 664,37; (c) in paragraph 4, the amount EUR 28,78 shall be replaced by EUR 29,44. Article 2 This Decision shall take effect on the first day of the month following its adoption. Done at Luxembourg, 18 June 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 160, 28.6.2003, p. 72. Decision as last amended by Decision 2006/471/EC (OJ L 187, 8.7.2006, p. 32). (2) OJ L 397, 30.12.2006, p. 6.